Citation Nr: 1012891	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1983 rating decision in that it denied service 
connection for tension headaches (for purposes of 
establishing entitlement to an effective date earlier than 
June 7, 2006, for the grant of service connection for 
migraine headaches).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1962 to February 1968 and from April 1968 to December 
1982.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO).  In the Veteran's October 2007 VA Form 
9, substantive appeal, he requested a Travel Board hearing.  
In November 2008, he confirmed he still desired a Travel 
Board hearing.  In January 2010, he was advised that he was 
scheduled for a Travel Board hearing on February 26, 2010; 
he failed to appear for such hearing.

The issue of service connection for Parkinson's disease 
claimed as secondary to herbicide exposure has been raised 
(see October 2009 statement), but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.


FINDING OF FACT

It is not shown that the correct facts were not before VA or 
that statutory or regulatory provisions extant at the time 
were incorrectly applied in the August 1983 rating decision 
that denied service connection for tension headaches.


CONCLUSION OF LAW

There was no CUE in the August 1983 rating decision in that 
it denied service connection for tension headaches, and that 
decision remains final based on the evidence then of record.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The instant claim alleges CUE in a prior rating decision.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to CUE cases.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a 
lengthy discussion of the impact of the VCAA in this matter 
is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication 
does not provide a basis to find that VA committed error 
during the adjudication process.  See Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc).  The Court has stated that 
CUE is the type of error which is "undebatable, so that it 
can be said that reasonable minds could only so conclude 
that the original decision was fatally flawed at the time it 
was made."  Id. 313-14.  Therefore, in order for the 
Veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Id. at 313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 
2002), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a breach of a duty to 
assist cannot constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final.  The 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 
(1994), also noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.  Id. at 1346.

The laws and regulations regarding service connection at the 
time of the August 1983 rating decision provided that 
service connection would be granted when there was 
disability due to disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(1983); 38 C.F.R. § 3.303 (1983).  Hence, there needed to be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  A disability could also 
be service connected if the evidence of record showed that a 
veteran had a current disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b) (1983).  

At the time of the August 1983 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records (STRs), the report from an October 1982 neurological 
evaluation, and the report from an April 1983 VA 
examination.  The Veteran's STRs show that in July 1977, he 
complained of chronic headaches located in the bitemporal 
area with some photophobia.  On physical examination, the 
ear, nose, and throat were negative, and his neurological 
system was within normal limits.  Tension type headache was 
assessed.  In February 1978, he complained of recurrent 
headaches that occurred suddenly, starting in the neck and 
occiput, and traveling up to localize in the forehead with 
pain in the right eye; muscle contraction headache was 
assessed, and Valium was prescribed.  Several weeks later, 
it was noted that Valium provided little relief and Darvocet 
was prescribed.  In March 1978, Cafergot was prescribed.  

In June 1979 and in December 1980, the Veteran's Darvocet 
prescription was refilled.  It was also noted in December 
1980 that the Veteran had a history of migraine, but was not 
in any acute distress.  As Darvocet provided moderate relief 
only, he was started on a trial of Fiorinal.  In February 
1981, he complained of tension headaches.  There were no 
significant findings as he did not have any headaches at the 
time of the examination.  Chronic tension headaches was 
assessed and Darvocet prescribed.  In January 1982, he was 
prescribed Fiorinal after complaining of headaches.  In 
August 1982, by telephone consultation, the Veteran reported 
experiencing severe headaches two to three times a day, and 
wanted to know if he could have any more tests like a CT 
scan, or etc., as he was planning on retiring.  In October 
1982, he requested medications for his headaches.  He 
reported a 10-year history of headaches, and requested 
Darvocet as it was the only medication that relieved his 
headaches.  It was noted that the Veteran had been evaluated 
on numerous occasions.  Tension headaches was assessed, and 
as Darvocet was unavailable, he was prescribed Valium and 
Darvon.  Two weeks later, also in October 1982, he was seen 
again in sick call because he had experienced a severe 
headache that was not relieved by Valium and Darvon.  
Chronic headaches of unknown type with medication dependency 
was assessed.  

In November 1982, the Veteran was seen at a civilian 
hospital (Santiam Memorial Hospital) because he had had a 
bad headache with history of frequent headaches; tension 
headache was assessed.  The following day, his regular 
physician requested a brain scan and psychiatric 
consultation due to his history of chronic headaches, 
dysesthesias, and negative neurologic evaluations.  The 
brain scan was normal.  On psychiatric evaluation, the 
Minnesota Multiphasic Personality Inventory test was 
administered; it showed that the Veteran had a high degree 
of somatization of internal problems along with a 
stereotypic masculine personality.  Because the Veteran also 
expressed concern over completing one set of goals and 
having to formulate new ones, his problems were assessed as 
occupational problems related to retirement.  A few days 
later, the Veteran was seen by his internist for follow-up 
regarding his dysesthesias and migraine tension headaches.  
It was noted that his work-up had concluded with a negative 
brain scan, and that he would be going back to psychiatry 
for follow-up later that day.  The physician explained to 
the Veteran that "his symptoms [might] be stress related and 
that his present situations [might] change and his symptoms 
[would then] improve."  On psychiatric follow-up, it was 
noted that the Veteran continued to have pain, but did not 
require medication.  On mental status examination, his 
thought process seemed concentrated on his multiple physical 
examinations for which he had not received any results, but 
was otherwise normal.  He also related that he had talked 
extensively with his fiancee about the possibility that at 
least some of his pain might be mental in origin.  This, the 
psychiatrist noted, indicated that the Veteran's problems 
were amplified by psychogenic factors, and also demonstrated 
that the Veteran had some insights into his problems.  
Psychogenic pain disorder and occupational problems related 
to retirement were assessed; it was recommended that the 
Veteran try relaxation therapy with possibly biofeedback and 
group therapy.  On November 1982 service separation report 
of medical history, the Veteran complained of severe 
headaches since 1977.  Both his report of medical history 
and service separation physical examination report note that 
he was being seen by the internal medicine and the 
psychiatric clinics for this complaint.

In October 1982, the Veteran was seen by a private 
physician, Dr. S.E.B., for neurological evaluation of 
migratory limb pain.  In addition to the pain he experienced 
in his elbows and upper extremities (with occasional 
radiation into his lower extremities), the Veteran reported 
that he had problems with muscle contraction headaches, 
described as tight frontal band-like headaches radiating 
around to the occipital region.  He stated that this had 
been going on for many years, and that they were never 
associated with anything in the way of a preceding 
migrainous aura, nor were they associated, at least early in 
their course, by nausea or vomiting, though these symptoms 
could occur later in the course if the headache was 
particularly severe.  It was noted that the Veteran had 
undergone nerve conduction studies in February 1978, the 
results of which were entirely normal, and that he had no 
history of any known venereal disease or symptoms/signs of 
secondary syphilis.  It was noted further that his 
clinicians at the Naval Hospital had, however, recognized a 
possible underlying psychophysiologic process and started 
him on medication accordingly.  On neurological examination, 
the Veteran was in no particular distress; nerve conduction 
studies were normal.  Based on the foregoing, Dr. S.E.B. 
stated, "There are absolutely no clinical or nerve 
conduction study changes here to speak for any underlying 
neurologic dysfunction.  In fact, his pain pattern is very 
vague and I can well understand clinicians suggesting this 
is primarily psychosomatic, and this is where I would 
certainly lean."

On April 1983 VA examination, the Veteran gave a past eight 
year medical history of headaches, assessed as tension 
headaches.  He complained of bitemporal "pain like a volcano 
going off," approximately three times a month, and stated 
that he used minor analgesics, including Tylenol #3, which 
afforded adequate relief.  There were no facial or visual 
changes associated with the headaches, nor was there 
vomiting.  It was noted that past neurological examinations 
had been normal, and that a brain scan had also been normal.  
In conclusion, the examiner assessed, "History of tension 
headaches; probably tension.  Past neurologic examination 
negative and normal brain scan."

The Veteran and his representative argue that the August 
1983 rating decision contains CUE because its denial of 
service connection for headaches was not based on all the 
medical evidence of record.  Specifically, they argue that 
the rating decision failed to consider STRs showing that the 
Veteran was treated on numerous occasions for headaches, 
variously described as tension-type and migraine-type 
headaches.  The Veteran and his representative state that 
while they concede the Veteran suffered from tension 
headaches in service, at the time of the August 1983 rating 
decision the symptoms and evidence supported the grant of 
service connection for migraine headaches .  See June 2006 
VA Form 21-4138.  [Service connection for migraine headaches 
was granted by a July 2006 rating decision.]

The Board is not persuaded by their argument.  In denying 
service connection for headaches in the August 1983 rating 
decision, the RO not only noted the Veteran's complaints of 
headaches in 1977, but also considered the reports of the 
October 1982 neurological evaluation and April 1983 VA 
examination, both of which discussed the Veteran's long 
history of headaches in service.  The RO denied service 
connection for headaches because the April 1983 VA 
examination report noted that a past brain scan and past 
neurological examinations had been normal, and because the 
October 1982 neurological evaluation found that there was no 
underlying neurologic dysfunction to explain the source of 
the Veteran's headaches.  In essence, both the October 1982 
neurological evaluation and the April 1983 VA examination 
found that the Veteran did not have a headache disability 
(e.g., migraine headaches), but rather suffered (most 
likely) from some other condition with headache symptoms.  
While the August 1983 rating decision did not discuss the 
full extent of treatment that the Veteran received for 
headaches in service (from 1977 to 1982), it was still a 
judgment call as to whether service connection for headaches 
was warranted.  A "disagreement as to how the facts were 
weight or evaluated" cannot constitute CUE.  Russell, 3 Vet. 
App. at 311.  Notably, additional discussion of evidence 
would not have established that the Veteran had a diagnosis 
of a headache disability at the time of the August 1983 
rating decision.  Absent competent evidence of a current 
medical diagnosis, service connection for such disability 
could not have been granted at that time.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  While the Board is aware 
that the Veteran was later granted service connection for 
migraine headaches, that grant was based on later evidence 
of a diagnosis, and regarding etiology, of his migraine 
headaches (namely, the June 2006 VA examination).  

In his notice of disagreement as to the matter at hand, the 
Veteran stated, "Your decision states that [Dr. S.R.B.] 
specifically stated that there was no underlying condition 
that could be identified.  This is true in his first exam.  
If you would review his second exam . . . he specifically 
states that my condition was vascular in nature thus showing 
that I suffered from migraine headaches as well as others."  
The "second exam" referenced by the Veteran is a June 1991 
neurological evaluation, the report of which was not 
received until June 2006 (with the Veteran's claim of CUE in 
the August 1983 rating decision).  As was explained above, a 
claim of CUE is adjudicated based on the facts that were 
before the adjudicator at the time of the rating decision 
being challenged.  As the report of Dr. S.R.B.'s June 1991 
neurological evaluation was not of record in August 1983, it 
may not be considered in determining whether there was CUE 
in the August 1983 rating decision.

Accordingly, the Board finds that the August 1983 rating 
decision was consistent with, and supported by, the evidence 
of record; was in accordance with governing law and 
regulations; and did not involve CUE.  Consequently, 
revision of that decision (to so establish an earlier 
effective date for the award of service connection for 
migraine headaches) is not warranted.


ORDER

The appeal to establish CUE in an August 1983 rating 
decision (for the purpose of establishing entitlement to an 
earlier effective date for the award of service connection 
for migraine headaches) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


